DETAILED ACTION
Response to Amendment
The amendment filed on 02/25/2022 has placed the application in condition for allowance.
Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Byoll et al (KR 20130109429 A; relied upon in the Office Action filed on 11/18/2021; “Byoll”), fails to disclose or suggest the combined structure and functionality of a single monolithic light guide plate as set forth in the claim. Therefore, the claim is novel.
Further, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the light guide plate of Byoll to be a single monolithic structure or substitute single monolithic light guide plate from secondary reference since the prism sheet of Byoll is designed to receive emitted light from the light guide plate of Byoll at the disclosed refracted and reflected angles.
Re Claims 2-12: 
The claims are allowed due to their dependence on allowed base claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875